Citation Nr: 0902489	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to April 
1945.  He died in September 1975, and the appellant is his 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  In that rating decision, 
the RO found that new and material evidence had not been 
presented to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  

The veteran testified before the undersigned Veterans Law 
Judge in October 2006.  A copy of the transcript of that 
hearing is of record.  

In a decision dated in April 2007, the Board found that no 
new and material evidence had been presented to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant appealed the April 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The parties filed a Joint Motion for Remand 
(Joint Motion), and in a July 2008 order, the Court granted 
the motion, vacated the April 2007 Board decision, and 
remanded the case for compliance with the instructions in the 
Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant is seeking to reopen her previously denied 
claim for entitlement to service connection for the cause of 
the veteran's death.  The appellant's claim was most recently 
denied by an April 2003 rating decision.  The appellant did 
not appeal, and her claim became final.  

The Court has held that the Veterans Claims Assistance Act of 
2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a), in 
a claim to reopen a previously finally denied claim, require 
that VA, by way of a specific notice letter, notify the 
claimant of the meaning of new and material evidence and of 
what evidence and information (1) is necessary to reopen the 
claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

In addition, the Court has recently issued a decision in 
which it held that a tailored notice in claims for Dependency 
and Indemnity Compensation (DIC) benefits, including 
entitlement to service connection for the cause of the 
veteran's death, must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or [sic] death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In the July 2008 order, the Court noted that the Board 
specifically relied on the July 2004 VA letter, as well as 
unspecified "previous letters" to find VA had provided 
notice which complied with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), and Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  However, the parties noted that the July 2004 letter 
did not explain: (A) the reasons for the appellant's previous 
denial, and (B) what evidence appellant needed to 
substantiate the elements for service connection that were 
still lacking.  Without such explanations, as explained in 
Kent, the appellant could not reasonably know what evidence 
she should procure and produce to VA in order to reopen her 
claim for service connection for the cause of the veteran's 
death.  Because the notice provided to the appellant was 
insufficient to satisfy 38 U.S.C.A. § 5103(a), and according 
to the holding in Kent, the Court found that vacatur and 
remand was warranted.  

The Court also directed attention to the concern that the 
Board's reliance of "previous letters," for purposes of 38 
U.S.C.A. § 5103(a) notice, in addition to the July 2004 
letter, appeared to run afoul of the adequacy required for 
the Board's reasons or bases, because neither the appellant 
or the Court knew which "previous letters" the Board was 
relying on, or why they were sufficient for notice.  Allday 
v. Brown, 7 Vet. App. 517, 527 (1995) (The statement must be 
sufficient to enable a claimant to understand the precise 
basis for the disposition of the claim, and to facilitate 
Court review).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant corrective 
notice that complies with the requirements 
for claims to reopen outlined by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006), including reasons for the 
appellant's previous denial, and what 
evidence the appellant needs to 
substantiate the elements for service 
connection that are still lacking.  Notice 
of what is necessary to substantiate each 
element of the underlying service 
connection for cause of death claim must 
be of a specificity compliant with the 
dictates of the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  
2.  Then, after arranging for any further 
development deemed appropriate, 
readjudicate the matter of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to service 
connection for the cause of the veteran's 
death.  If any benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and her 
representative an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




